Citation Nr: 9927541	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  99-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a right ear loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1998 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for bilateral hearing loss 
and a right ear hearing loss.  The veteran perfected a timely 
appeal to both of these 

The issue of service connection for hearing loss involving 
the left ear will be discussed in the Remand portion of the 
decision.  


FINDING OF FACT

The claim for service connection for right ear hearing loss 
is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for right ear 
hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for impaired hearing will be established 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. 
§ 3.385.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 (zero) and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet.App. 155 (1993).

The veteran testified at a RO hearing in December 1998 that 
he was exposed to loud noise as a ground radar maintenance 
technician in the Air Force.  He reported that he had an 
office job for approximately 2 months after separation from 
active service.  He asserted that his hearing loss was due to 
his period of active service since he has not been exposed to 
any loud noise since that time.

The veteran also testified at a videoconference hearing at 
the RO before a member of the Board in Washington, D.C., in 
July 1999 that he served as a heavy ground radar repairman 
during active service in the Air Force.  He reported that he 
was exposed to high frequency noise generated by radar 
transmitting equipment and that he has hearing loss as a 
result of his active service.

The service medical records reveal that, at the time of 
examination for entrance into active service, in September 
1961, the veteran had right ear hearing of 15/15, on 
whispered voice testing.  The findings of an audiological 
test, dated in September 1961, were not recorded in the 
examination report.  Military discharge documents establish 
that the veteran's inservice military occupational specialty 
was as a radar repairman.

The report of the veteran's separation medical examination 
conducted in June 1965 shows that the clinical evaluation of 
the veteran's ears were normal.  On audiological examination, 
the pure tone thresholds were (American Standards Association 
(ASA) units converted to International Standard Organization 
(ISO) units ) 20, 20, 15, 25 and 30 decibels for the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz for 
the right ear.  

The first post service clinical evidence of hearing loss was 
an October 1985 private audiological report, which shows 
bilateral hearing loss. 

A VA audiological examination was conducted at the outpatient 
clinic in November 1997.  The impressions included moderate 
to severe sensorineural hearing loss.  The results of the 
examination demonstrated that the criteria for a right ear 
hearing loss for VA purposes were met.  See 38 C.F.R. § 3.385 
(1998).

In January 1999 the veteran submitted copies of Air Force 
regulations dated in April 1982.  These documents show that 
the Air Force was initiating a monitoring program for hearing 
loss due to hazardous noise exposure.  The primary noise 
exposure groups listed include radar. 

To summarize, the service separation examination showed the 
presence of hearing loss in the right ear pursuant to 
Hensley.  The post service medical records confirm the 
presence of hearing loss involving the right ear.  The 
veteran has submitted copies of Air Force regulations, which 
indicate that, his duties in the military involved hazardous 
noise exposure.  Accordingly, the Board finds that the 
evidence tends to show the presence of chronic hearing loss 
in the right ear during service.  Accordingly the claim is 
well grounded.  


ORDER

The claim for entitlement to service connection for a right 
ear hearing loss is well grounded.


REMAND

As previously discussed, the Board has determined that the 
veteran's claim for hearing loss in the right ear is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Once a claim is well grounded, VA is statutorily 
obligated to assist the veteran in the development of his 
claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

A review of the service medical records shows that the 
findings of an audiogram, which was conducted at the time of 
the service entrance examination test, were not recorded in 
the examination report.

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO should notify the veteran that 
he may submit additional medical evidence 
regarding current treatment afforded her 
for her right knee.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to the 
treatment of hearing loss which have not 
already been associated with the 
veteran's claims folder.

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in ear disorders to determine 
the nature, severity, and etiology of any 
hearing loss.  In addition to an 
audiological examination, any other 
testing deemed necessary should be 
performed.  It is requested that the 
audiologist interpret the findings of the 
audiogram conducted in September 1961 
(ASA to ISO).  The medical examiner 
should elicit a detailed history from the 
veteran of noise exposure during service 
and since his release from service.  
Following the examination and in 
conjunction with a review of the claims 
folder and a copy of this Remand, it is 
requested that the examiner render any 
opinion as to whether it is as likely as 
not that any hearing loss diagnosed is 
related to the veteran's military 
service, to include in service acoustic 
trauma.  A complete rational for any 
opinion expressed should be included in 
the examination report.


Thereafter, the RO should readjudicate the issue of 
entitlement to service connection for hearing loss.  If the 
benefit sought is not granted, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.  
The Board notes that in view of the request for an 
interpretation of a service medical record, a decision 
regarding left ear hearing loss will be held in abeyance.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

